UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4148



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEBRA CENISEROS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cr-00292-JCC-3)


Submitted:   October 12, 2007             Decided:   October 30, 2007


Before WILKINSON and KING, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David J. Kiyonaga, Alexandria, Virginia, for Appellant.      Chuck
Rosenberg, United States Attorney, Daniel Grooms, Assistant United
States Attorney, Paul Ahern, Special Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Debra Ceniseros appeals from her conviction and 120-month

sentence for conspiracy to distribute fifty grams or more of

cocaine base, in violation of 21 U.S.C. § 846 (2000).              Ceniseros

claims that the district court abused its discretion in denying her

motion to withdraw her guilty plea, as she was not aware at the

time she entered her plea that she would be held responsible for

the conduct of her co-conspirators.          Because our review of the

record discloses no reversible error, we affirm.

            After a plea has been entered, a defendant may withdraw

the plea only if she can show a “fair and just reason” for

withdrawal.      Fed. R. Crim. P. 11(d)(2)(B).        This court reviews the

district court’s refusal to allow a defendant to withdraw a guilty

plea for abuse of discretion.*       United States v. Bowman, 348 F.3d

408, 413-14 (4th Cir. 2003).       When considering whether to permit a

defendant   to    withdraw   a   guilty   plea,   a    district   court   must

evaluate: (1) whether the defendant has offered credible evidence

that her plea was not knowing and voluntary; (2) whether the

defendant has credibly asserted her legal innocence; (3) whether


     *
      The Government contends that no motion to withdraw was ever
made and that any challenge to the Fed. R. Crim. P. 11 colloquy
must therefore be reviewed for plain error.     See United States
v. Martinez, 277 F.3d 517, 524 (4th Cir. 2002). Ceniseros and her
counsel made equivocal, even contradictory, statements throughout
the hearings regarding whether Ceniseros wished to withdraw her
plea.   In an abundance of caution, we presume that Ceniseros
sufficiently raised the issue in the district court of whether she
should be permitted to withdraw from her guilty plea.

                                   - 2 -
there has been a delay between the entry of the plea and the filing

of the motion; (4) whether the defendant had close assistance of

competent counsel; (5) whether withdrawal will cause prejudice to

the government; and (6) whether withdrawal will inconvenience the

court and waste judicial resources.            United States v. Moore, 931

F.2d 245, 248 (4th Cir. 1991).         Although all of these factors are

to be given appropriate weight, the most important consideration is

whether the Rule 11 colloquy was properly conducted and the plea

was both counseled and voluntary.        See Bowman, 348 F.3d at 413-14.

             During the Rule 11 hearing, the district court explained

to Ceniseros that she could be held responsible for the conduct of

her   co-conspirators    and    that   their    conduct   could   affect   her

sentencing guidelines range. When Ceniseros indicated that she did

not understand why she should be held responsible for the actions

of others, the court explained the nature of the conspiracy charge

and   that   the   cumulative   amount   of     drugs   distributed   by   the

conspirators could be attributed to her. Ceniseros stated that she

understood, but that she had not been previously informed of this

consequence.       At that point, the court told Ceniseros she could

withdraw her plea and that she should confer with counsel before

proceeding.     After a brief conversation with counsel, Ceniseros

stated that she did not want to withdraw her plea and that she

understood she could be held responsible for the conduct of others

in the conspiracy.


                                   - 3 -
             At subsequent hearings, Ceniseros asserted that she did

not understand what she had agreed to at the Rule 11 hearing,

stating that she was responsible for only 1.8 grams of cocaine base

and   that    she   did    not   realize    she    would   be   sentenced   for

distributing from 50 to 150 grams of cocaine base.              However, these

contentions are belied by Ceniseros’ responses at the Rule 11

hearing.     See Blackledge v. Allison, 431 U.S. 63, 74 (1977) (sworn

statement at Rule 11 hearing carries strong presumption of truth).

The district court read the conspiracy charge to Ceniseros at the

beginning of the hearing, noting that the conspiracy involved

distribution of 50 grams or more of cocaine base. Ceniseros stated

that she understood the charge and was aware that she faced a

mandatory     minimum     sentence   of    ten    years’   incarceration,   the

sentence she ultimately received.            Ceniseros also told the court

that she had read and understood the plea agreement and the

statement of facts, which specifically stated that she “personally

distributed or it was reasonably foreseeable to her that, in

furtherance of the conspiracy, [her] co-defendants distributed 50

to 150 grams of cocaine base.”

             While Ceniseros expressed confusion during the hearing

regarding the nature of the conspiracy charge, the district court

properly explained the matter to her, allowed her to confer with

counsel, and gave her the option of withdrawing her plea.                   See

United States v. Lambey, 974 F.2d 1389, 1395 (4th Cir. 1992).


                                     - 4 -
Additionally, the district court informed Ceniseros of the rights

she   was    forfeiting   as   a   result    of   her   plea,   determined   the

voluntariness of her guilty plea, and concluded that there was a

factual basis for the plea. Therefore, the record establishes that

Ceniseros knowingly and voluntarily entered into her guilty plea

with a full understanding of the consequences, and that there was

no error in the district court’s acceptance of her plea.

              As for the remainder of the Moore factors, Ceniseros did

not contend that she was innocent; rather, she asserted that she

was responsible for a lesser amount of cocaine base. Additionally,

there was more than a three month delay between the Rule 11 hearing

and Ceniseros’ first definitive statement regarding her desire to

withdraw from her plea.        Finally, Ceniseros was provided with two

competent attorneys throughout her case.                Because none of these

factors weigh in Ceniseros’ favor, we find that the district court

did not abuse its discretion in denying her request to withdraw the

guilty plea.

              Accordingly, we affirm the judgment of the district

court.      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     - 5 -